Case: 2:21-mj-00073-CMV Doc #: 1 Filed: 02/03/21 Page: 1 of 6 PAGEID #: 1

AO 91 (Rev, 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio
United States of America

We

Maximus Alberto DOMINGUEZ

Case No. as QI- Mm i 4

 

 

 

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 2, 2021 in the county of Franklin in the
Southern District of Ohio , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. §§ 846, 841(a)(1), and Conspiracy to distribute and possess with intent to distribute 5 kilograms or
841(b)(1)(A) more of a mixture or substance containing a detectable amount of cocaine,

its salts, optical and geometric isomers, and salts of its isomers, a Schedule ||
controlled substance.

This criminal complaint is based on these facts:

See the attached Affidavit of HSI Special Agent Curtis Brabender, which is fully incorporated herein.

@ Continued on the attached sheet.
CURTIS W Digitally signed by CURTIS W

BRABENDER

BRABENDER Date: 2021.02.03 09:38:49 -05'00"

Complainant's signature

 

 

   

Curtis Grebsndes; 1 Seat geen

Sworn to before me and signed in my presence.

Date: 02/03/2021

 

City and state: Columbus, Ohio

 
Case: 2:21-mj-00073-CMV Doc #: 1 Filed: 02/03/21 Page: 2 of 6 PAGEID #: 2

 

 

K.N. 02/03/21

 

 

AFFIDAVIT IN SUPPORT OF APPLICATION

I, Curtis Brabender, (hereafter referred to as affiant) being duly sworn deposes and state:

INTRODUCTION

1. Iam employed as a Special Agent (SA) with U. S. Immigration and Customs Enforcement
(ICE), Homeland Security Investigations (HSI) and have been since December of 2010. In
June 2011, I completed a twenty-two week training program held at the Federal Law
Enforcement Training Center in Glynco, Georgia. I am currently assigned to the HSI
Columbus, Ohio office since June 2017. Prior to this assignment, I was assigned to our
Sells, Arizona office from June 2011 to June 2017. Prior to becoming a Special Agent, I
served as a uniformed officer with the United States Secret Service beginning in 2007
through 2010.

2. I have participated in narcotics, bulk cash smuggling, alien smuggling, firearms, child
exploitation, and hostage investigations that include: controlling informants, defendant and
witness interviews, conducting surveillance, and the preparation and service of search
warrants, as well as the service of arrest warrants. I am familiar with narcotics traffickers’
methods of operation including the importation, distribution, and transportation of illegal
drugs, the collection of money, and money laundering. I am also familiar with various

counter-surveillance methods utilized by narcotics traffickers.

3. I am familiar with the operation of illegal drug trafficking organizations in central Ohio.

4. I am participating in an investigation concerning an organized group of individuals,
including Lucio Manuel MUNOZ, Maximus Alberto DOMINGUEZ, and Rene Bernal
GAYTAN, who are suspected of conspiring to distribute and possess with intent to
distribute a controlled substance, namely 5 kilograms or more of cocaine, in violation of
21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A).
Case: 2:21-mj-00073-CMV Doc #: 1 Filed: 02/03/21 Page: 3 of 6 PAGEID #: 3

5. The information set forth in this affidavit is based upon my knowledge, training,

experience, and participation in investigations involving the smuggling, possession,
distribution, and storage of narcotics and narcotics proceeds. This information is also based
on the knowledge, training, experience, and investigations conducted by fellow law
enforcement officers, who have reported to me either directly or indirectly. I believe this
information to be true and reliable. I know it is a violation of 21 U.S.C. § 846 for any

person to conspire to distribute and possess with intent to distribute a controlled substance.

. The information contained in this affidavit is based upon my personal participation in this
investigation, that of other agents and detectives assisting in this investigation, and my

review of records, documents, and other information relating to this investigation.

FACTS ESTABLISHING PROBABLE CAUSE

. On February 2, 2021, Homeland Security Investigations Special Agents were conducting
surveillance in the area of 4204 Chesford Road, Columbus, Ohio 43224. Agents had
previously installed a GPS tracking device on the black Jeep Wrangler bearing Ohio license
plate JFX7458 pursuant to a search warrant. Agents observed this vehicle was departing
from 4204 Chesford Road at approximately 3:26 pm. The Jeep traveled north on
Westerville Road to the Red Roof Inn, located at 909 S. State St, Westerville, Ohio 43081.
The Jeep stopped at approximately 3:41 pm in front of Room 156 at the Red Roof Inn. The
Jeep departed at approximately 3:43 pm. The vehicle traveled south on Westerville Road
and arrived back at 4204 Chesford Road at approximately 3:50 pm.

. At approximately 4:30 pm, Agents made contact with the owners of the Red Roof Inn and
were granted permission to see the video surveillance from earlier in the day. Investigators
observed an individual who identified himself as Rene Bernal GAYTAN exit a black SUV
and take a large cardboard box that, based on the manner in which the individual carried
the cardboard box, appeared to be very heavy. The individual carried the cardboard box
from the trunk of the vehicle into Room 156. The SUV departed the area with the individual
in Room 156. A short time later, the black Jeep Wrangler arrived. Lucio MUNOZ along
with an individual, later identified as Maximus DOMINGUEZ, exited the Jeep and made
Case: 2:21-mj-00073-CMV Doc #: 1 Filed: 02/03/21 Page: 4 of 6 PAGEID #: 4

contact with Room 156. MUNOZ is seen loading the same large and obviously heavy
cardboard box into the trunk of the Jeep. MUNOZ and DOMINGUEZ both got back into

the Jeep and departed.

9. At approximately 4:55 pm, Agents observed a black BMW bearing Indiana license plate
819RTG park in front of Room 156. DOMINGUEZ exited the BMW and took a small
cardboard box out of the BMW and walked towards Room 156. DOMINGUEZ
subsequently returned to the BMW without anything in his hands. This BMW has been

seen by investigators numerous times parked in front of 4204 Chesford Road.

10. At approximately 5:35 pm, Agents set up visual surveillance on 4204 Chesford Road. At

approximately 7:15 pm, Agents observed a male subject carrying a backpack enter the
BMW and depart north on Chesford Road. The BMW eventually traveled to Interstate 270
South. The Ohio State Highway Patrol initiated a traffic stop for a traffic violation. During

the course of the traffic stop, a narcotics K9 was deployed to conduct an open-air sniff of
the vehicle. The K9 alerted to the presence of drugs in the BMW and the subsequent
probable cause search uncovered a black taped kilogram-size bundle of suspected cocaine.
This bundle field-tested positive for cocaine. The driver of the vehicle at the time of the

stop was Maximus DOMINGUEZ.

11. DOMINGUEZ was transported to the HSI field office for a custodial interview.
DOMINGUEZ stated he did not want to speak with investigators without an attorney

present.

12. Agents watching the residence of 4204 Chesford Road observed lights come on in the

house and both the Dodge Charger and Jeep Wrangler, which were parked outside of the

residence, get turned on. Agents observed MUNOZ exit the house with what appeared to
be the large cardboard box observed earlier at the motel. MUNOZ placed that box into the
back of the Jeep Wrangler. MUNOZ then placed a bag into the back of the Dodge Charger.
Justice Cierra SCHWARTZ exited the house and entered the Charger. MUNOZ entered

the Jeep and both vehicles departed.
Case: 2:21-mj-00073-CMV Doc #: 1 Filed: 02/03/21 Page: 5 of 6 PAGEID #: 5

13.

14.

15.

16.

The Ohio State Highway Patrol initiated traffic stops on both vehicles. The Dodge Charger
pulled over, but the Jeep failed to yield to the marked Ohio State Highway Patrol cruiser.
A vehicle pursuit was initiated, which ended in a foot pursuit of MUNOZ. MUNOZ was
placed under arrest and the Jeep was secured. The Jeep was found to contain a large amount
of suspected narcotics. Specifically, approximately 30 kilograms which field-tested
positive for cocaine and 4 kilograms of suspected methamphetamine, were seized from
within the Jeep. The Charger was found to contain a large sum of bulk currency. A juvenile
child was also in the vehicle with SCHWARTZ at the time of the stop. Family members

were contacted and arrived on scene to take custody of the juvenile.

A federal search warrant was secured for the residence of 4204 Chesford Road, Columbus,
Ohio 43224. The Columbus Police Department Investigative Narcotics Tactical Unit made
entry into the structure at approximately 12:45 am on February 3, 2021. No subjects were
present inside the residence during the execution of the warrant. Pursuant to the subsequent
search, additional kilograms of mixed narcotics, which field-tested positive for heroin and
cocaine, were discovered along with a kilogram press, rubber banded cash, four rifles, and

five pistols.

Additionally, inside of 4204 Chesford Road, Agents observed documents with both
SCHWARTZ’s and MUNOZ’s names on them. Packaging materials, to include scales,
vacuum sealers, drug cutting agents, and blenders with apparent residue were prominent
throughout the kitchen. Smaller baggies of suspect narcotics were discovered in shoes. The
9 firearms seized were found in two different bedrooms in the residence and were not

secured in a manner to keep them safe from a juvenile.

At approximately 11:30 pm, Agents conducted a consensual encounter at Room 156 of the
Red Roof Inn where Rene Bernal GAYTAN was observed handing over the box to
MUNOZ. Agents were wearing police markings and identified themselves in both English
and Spanish. Agents informed GAYTAN they were aware of the package he had delivered
earlier and asked if there was anything else illegal in the room to which GAYTAN stated
yes, drugs. Agents asked for consent to enter and look for the drugs, and GAYTAN
Case: 2:21-mj-00073-CMV Doc #: 1 Filed: 02/03/21 Page: 6 of 6 PAGEID #: 6

provided verbal consent. GAYTAN pointed in the direction of where the drugs were
located. A taped box was found in that direction with multiple kilograms of suspected
narcotics. Additionally, Agents discovered bulk currency and more suspected narcotics in
a bag close to the door. In total, Agents discovered thirteen kilograms of what field tested
positive for heroin in Room 156. GAYTAN informed Agents of a storage locker in
Columbus where there was additional bulk currency. GAYTAN led investigators to the
storage room and provided the key for entry, where a duffel bag of vacuum sealed bulk

currency was discovered and seized.

17. In total, approximately 33.5 kilograms of suspected cocaine, 14.7 kilograms of suspected
heroin, 4 kilograms of suspected methamphetamines, along with an additional kilogram of
suspected pink Tucidi were discovered pursuant to the traffic stops and searches. In

addition, nine firearms and a large amount of bulk U.S. currency were seized as well.

CONCLUSION

18. Based on the foregoing facts, I believe that there is there is probable cause to believe that
Lucio Manuel MUNOZ, Rene Bernal GAYTAN, and Maximus Alberto DOMINGUEZ
have violated 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A), conspiracy to distribute and
possess with intent to distribute 5 kilograms or more of a mixture or substance containing
a detectable amount of cocaine. This affidavit is in support of an application for the
issuance of a Federal complaint and arrest warrants for Lucio Manuel MUNOZ, Rene

Bermal GAYTAN, and Maximus Alberto DOMINGUEZ.

CURTIS Woon

BRABENDER 37123

Special Agent Curtis Brabender

Homeland Security Investigations
y g

 

/ A
Subscribed and sworn to before me this 4 day of February, 2021.

UA»

 

Chelsey M. Vascura
U.S. Magistrate Judge
